                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               BLUEFIELD DIVISION

MARCUS BUGGS,

              Petitioner,

v.                                                      Case No. 1:18-cv-00588


R. STEPHENS CLEMONTS,
Acting Warden, USP Coleman II,

              Respondent.



                     MEMORANDUM OPINION AND ORDER
                      SEALING MOTION AND EXHIBITS

       Pending before the Court is Respondent’s Motion to Seal. (ECF No. 31). The Court

notes that the attached exhibits contain confidential information. Due to the confidential

nature of the information contained in the exhibits, and the requirement that such

information not be published, this Court ORDERS the Clerk to seal the Motion to Seal

and the exhibits attached to the Motion to Seal. (ECF Nos. 31, 31-1).

       The undersigned is cognizant of the well-established Fourth Circuit precedent

recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a

document, the Court must follow a three-step process: (1) provide public notice of the

request to seal; (2) consider less drastic alternatives to sealing the document; and (3)

provide specific reasons and factual findings supporting its decision to seal the documents

and for rejecting alternatives. Id. at 302. In this case, the motion and attached exhibits

shall be sealed and will be designated as sealed on the Court’s docket. The Court deems
this sufficient notice to interested members of the public. The Court has considered less

drastic alternatives to sealing the documents, but in view of the nature of the information

set forth in the documents—which is information generally protected from public

release—alternatives to wholesale sealing are not feasible at this time. Accordingly, the

Court finds that sealing the motion and exhibits attached to Respondent’s Motion to Seal

does not unduly prejudice the public’s right to access court documents.

      The Clerk is instructed to provide a copy of this Order to the Petitioner and all

counsel of record.

                                         ENTERED: October 30, 2019
